PER CURIAM.
This is an appeal by the defendants, Edward Earley et al., from a judgment enforcing a restrictive covenant against the sale of real property to members of the Negro race. The defendants in error have filed here*650in a confession of error, citing in support thereof Shelley v. Kraemer, 92 L. Ed. 845, which case was decided after the rendition of the judgment appealed from. The confession of error is reasonably sustained by the record, and the judgment should be reversed. Public Service Co. v. City of Vinita, 192 Okla. 291, 135 P. 2d 57.
Reversed, with directions to dismiss the cause.
HURST, C. J., DAVISON, V. C. J., and RILEY, GIBSON, and LUTTRELL, JJ., concur.